DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 2nd, 2021 in response to the Non-Final Office Action mailed on July 19th, 2021.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-7 & 9-17 still remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Objections
Applicant’s amendments to the claims are acknowledged.  The previously noted “issues” are hereby withdrawn.  No claim objections remain.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.  Please refer to the new 103(a) rejection for Claim 1 below, which applies Wang in view of Kamen.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101354029 to Wang (machine translation attached to previous office action) in view of US 5,088,515 to Kamen.
	In regards to independent Claim 1, and with particular reference to Figure 1, Wang discloses:

(1)	A membrane pump device (Fig. 1) for conveying fluids and comprising: an actuating device (3, 14, 21); at least one elastic membrane (16); a pump chamber body (center of body 1) in which a recess (at lead line 33) that is closed by the at least one elastic membrane (16) to form a pump chamber (33) is constructed; an inward flow path (35, 37, 38, 40) that connects an entry connection (intake of port 37) to an inlet opening (outlet of port 35) of the pump chamber; an outward flow path (31, 24, 26, 27) that connects an outlet opening (inlet of port 31) of the pump chamber to an exit connection (outlet of port 27); an inlet valve (5) provided in the inward flow path for influencing a flow of liquid in the inward flow path (Fig. 1), an outlet pre-compression force”; para. 12) in a rest position wherein the at least one elastic membrane is deformed to sit on the outlet valve seat so that the outlet valve is closed (paras. 12, 59; “pre-compression force”; “pre-deformation”), and the outlet control element is configured to be moved out of the rest position into a functioning position 

Although Wang discloses the vast majority of Applicant’s recited invention, he does not further disclose that his outlet control element (21) comprises a spring-loaded ram that comprises a spring and a ram (Wang merely discloses a piezoelectric element 21).
However, as noted in previous office action, Kamen discloses another membrane pump assembly (Fig. 8) that includes a single elastic membrane 91 extending across a pump body (124) to form an inlet valve (A), outlet valve (B), and pumping chamber (2), wherein an actuating device (125) functions to deform these membrane regions to provide pumping (“used for both flow measurement and pumping”; col. 2, lines 5-6).  Additionally, Kamen discloses that the outlet valve (B) may be formed as shown in Figures 9-10, wherein the outlet valve (B) includes an outlet control element (21-23) that comprises a spring-loaded ram comprising a spring (23) and a ram (21-22) for normally closing the valve (col. 8, lines 17-40).  In these disclosures, Kamen, like Wang, discloses the use of a piezoelectric spring element (23) that can be arranged to provide a normally-closed state for the outlet valve (Fig. 10; col. 8, lines 35-40).  However, Kamen further discloses the use of an intermediate ram (21, 22) that is spring-loaded by the piezoelectric spring (23) in the manner claimed by Applicant.  
As such, it is apparent that Wang discloses the claimed invention except for disclosing a spring-loaded ram for his outlet valve, as now claimed.  However, Kamen clearly shows that a piezoelectric spring-loaded ram is an equivalent outlet valve structure known in the art of piezoelectric actuated membrane pumps.  Therefore, because these two outlet valve arrangements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Wang’s outlet valve arrangement for Kamen’s piezoelectric spring-loaded ram outlet valve arrangement.
Claim 2, Wang’s outlet valve seat (28) is an annular valve seat (Fig. 1).
In regards to Claim 3, Wang’s inlet valve (5) is a membrane valve which has an inlet valve body (i.e. the left end of body 1) in which a recess (at lead line 40) is constructed that is closed by the at least one elastic membrane (16) to form an inlet valve chamber (40) in which an inlet valve seat is arranged (39), wherein a front face of the inlet valve seat faces the at least one elastic membrane (16) and, in the open position of the inlet valve, is arranged at a distance from the at least one elastic membrane (via piezo actuator 3; Fig. 1), wherein an inlet valve channel (38) passes through the inlet valve seat (Fig. 1), and wherein the inward flow path comprises a first inlet flow channel (37) which directly connects the entry connection to the inlet valve channel (Fig. 1), and comprises a second inlet flow channel (35), that connects the inlet valve chamber (40) to the inlet opening of the pump chamber (Fig. 1), and the second inlet flow channel is closable with the at least one elastic membrane (as seen in Fig. 1; see also para. 12).
In regards to Claim 4, Wang’s inlet valve seat (39) is an annular valve seat (Fig. 1).
In regards to Claim 5, Wang’s membrane pump device, other than the actuating device, is constructed as a cassette intended for a single use (Wang’s membrane pump is clearly capable of being used one time, and thus, is constructed as a one-use cassette; furthermore, this is a statement of intended use that does not limit the apparatus claim in any patentable sense).
In regards to Claim 6, Wang’s pump chamber body and the inlet valve body and the outlet valve body are constituents of a one-component or multi-component housing body (i.e. the bottom half of body 1) of the cassette (Fig. 1), wherein the at least one elastic membrane (16) is arranged on a mounting surface (i.e. the top surface of the lower half of body 1) which can be coupled to an assembly surface (i.e. the bottom surface of the top half of body 1) of the actuating device (constituted by the top half of body 1 and the associated piezo actuator 3, 14, 21).
In regards to Claim 7, Wang’s inlet and outlet valves (5, 19) are capable of being alternately opened and closed so that fluid can be conveyed by the membrane pump device (para. 59).
Claim 9, Wang’s actuating device (3, 14, 21) has an inlet adjusting device (3, 6) that has an inlet control element (3) for deforming the at least one elastic membrane (16), the inlet valve element being spring-loaded (“pre-compression force”; para. 12) in a rest position in which the at least one elastic membrane sits on the inlet valve seat so that the inlet valve is closed (“closed wherein there is no driving signal”; paras. 12 & 59 and Fig. 1), wherein the inlet control element (3) is configured to be moved out of the rest position into a functioning position in which the at least one elastic membrane is arranged at a distance from the inlet valve seat so that the inlet valve is open (para. 59).
In regards to Claim 14, Wang discloses the membrane pump device of claim 7, but does not further disclose a blood treatment apparatus comprising a container for providing medical liquid and using the membrane pump device to convey the medical liquid, as claimed (although Wang discloses pumping drug release fluids, he does not specifically disclose a blood treatment apparatus).
However, as discussed in the previous office action, Kamen discloses that his membrane pump includes a single elastic membrane 91 forming an inlet valve, outlet valve, and pumping chamber.  Kamen further discloses a blood treatment apparatus (i.e. an infusion pump; col. 1, line 22), with a container for providing a medical liquid (“container”; “medication”; col. 6, line 67 – col. 7, line 5), and using his membrane pump for conveying the medical liquid (Fig. 8).  As such, Kamen makes clear that diaphragm pumps are ideal candidates for conveying sensitive medical fluids (i.e. blood and associated medications).  It is further well known in the art of medical fluid conveyance that diaphragm and/or membrane type pumps are highly preferred for pumping sensitive medical fluids because these pumps have far less risk of damaging delicate medical fluids during operation (due to their lack of aggressive pumping mechanisms, such as gears or pistons).  Therefore, to one of ordinary skill desiring a more versatile membrane pump, it would have been obvious to utilize the techniques disclosed in Kamen in combination with those seen in Wang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed 
In regards to Claim 15, the fluids in Wang are medical liquids for blood treatment (para. 4 discloses drug release fluids).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Kamen (applied directly above) and further in view of US 8,292,594 to Tracey et al.
In regards to Claims 16-17, Wang as modified by Kamen discloses the blood treatment apparatus of claim 14, but does not further disclose that the blood treatment apparatus is a dialysis apparatus, wherein the medical liquid is an anticoagulation solution (Kamen merely a medical infusion pump).
However, utilizing diaphragm pumps in dialysis apparatuses for anticoagulation solution is well known in the art, as shown by Tracey et al. (Tracey).  In particular, Tracey discloses a hemodialysis apparatus (Fig. 1; col. 44, lines 34-47), wherein a fluid-actuated diaphragm pump assembly (25) is utilized (Fig. 4).  Tracey further discloses the pumping of anticoagulant to the patient, particularly to allow for extended treatments (col. 54, lines 31-39).  Tracey discloses diaphragm pumps are ideal candidates for pumping medical fluids that may be damaged by such shear forces (e.g., blood, and particularly heated blood, which is prone to hemolysis) or turbulence (e.g., surfactants or other fluids that may foam or otherwise be damaged or become unstable in the presence of turbulence).  Therefore, to one of ordinary skill desiring a versatile diaphragm pump, it would have been obvious to utilize the techniques disclosed in Tracey in combination with those seen in Wang-Kamen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have applied the diaphragm pump of Wang-Kamen to a .

Allowable Subject Matter
Claims 10-13 are allowed.

Conclusion
Applicant's amendments filed September 2nd, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC